PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Spencer et al.
Application No. 16/728,196
Filed: 27 Dec 2019
For: GREASE INTERCEPTOR LEVEL ANALYZER

:
:
:	DECISION ON PETITION
:            TO MAKE SPECIAL UNDER
:            37 CFR 1.102(c)(1)
:

This is a decision on the petition under 37 CFR 1.102(c)(1), filed August 4, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a joint inventor that he or she is 65 years of age or older.   Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at 571-272-3814.



/JAMICE T BRANTLEY/PARASP, OPET